Citation Nr: 0948015	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  02-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative disk disease (DDD) of the lumbar spine, 
status post (s/p) excision of L5-S1 disk and fusion.

2.  Entitlement to an effective date earlier than January 19, 
1995 for service connection for DDD of the lumbar spine, s/p 
excision of L5-S1 disk and fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 
1970 and from November 1990 to April 1991.  The Veteran had 
additional duty in the Army National Guard.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Columbia, South Carolina that 
implemented a Board decision that granted service connection 
for DDD of the lumbar spine on the basis of aggravation.  The 
RO assigned a 20 percent rating for that disability, 
effective January 19, 1995.  This matter previously came 
before the Board in March 2004 and in September 2006 and, on 
both occasions, was remanded for additional evidentiary 
development.  Such development having been completed, this 
case was returned to the Board for appellate disposition.  

Upon further review of the record, the Board notes that the 
November 2001 Notice of Disagreement (NOD) that was filed by 
the Veteran indicated that he disagreed with both the rating 
and the effective date that were assigned for his back 
disability.  As will be pointed out below, an unprocessed 
notice of disagreement (NOD) should be remanded, not 
referred, to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App 238, 240- 241 (1999).  Therefore, that 
issue was added to the title page and is remanded below.

Review of the record also indicates that the Veteran filed a 
claim for total disability by reason of individual 
unemployablility (TDIU).  There is no indication that this 
claim was ever processed.  Therefore, it is referred to the 
RO for initial action.  

The Board also notes that in his September 2009 "Post-Remand 
Brief" the Veteran's representative makes various 
contentions concerning the ratings and effective dates of the 
Veteran's radiculopathy of the bilateral lower extremities, 
service connection for which was granted on a secondary basis 
in December 2005.  The Board notes that in the introduction 
to its September 2006 remand, the Board indicated that 
insofar as the Veteran had not then indicated any 
disagreement with the ratings assigned for his radiculopathy 
of the bilateral lower extremities, that issue would not be 
addressed as part of this appeal and consequently there was 
no further evidentiary development thereof.  The Veteran's 
contentions regarding the ratings and effective dates of his 
radiculopathy of the bilateral lower extremities are referred 
to the RO for appropriate action. 

Separate temporary total disabilities have been assigned.  
There is no disagreement with these periods of record and 
nothing herein is taken as considering those periods.  The 
discussions of the ratings assigned herein are for periods 
unrelated to the temporary total ratings that have been 
assigned.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran 
subsequently withdrew his request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e).

The issue of the Veteran's entitlement to an effective date 
prior to January 19, 1995 for service connection for DDD of 
the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that, prior to his second period of 
active service, the Veteran's DDD of the lumbar spine was 
characterized by recurrent low back pain that limited the 
Veteran's activities and neurological abnormalities of the 
right lower leg.

2.  The evidence shows that, for the period prior to November 
2, 2001 the Veteran experienced limited motion of the spine 
and low back pain, but the evidence does not show that he 
experienced any type of spinal ankylosis or persistent 
neuropathy, muscle spasm, or other abnormal neurological 
findings appropriate to the site of the diseased disk with 
little intermittent relief.  

3.  The evidence shows that the Veteran experienced increased 
symptoms, including muscle spasm and neurological problems, 
during the period from November 2, 2001 until May 15, 2002.

4.  The Veteran had surgery on May 16, 2002 and was assigned 
a TTE from May 16, 2002 until September 1, 2002.  Thereafter, 
the evidence shows that the surgery largely relieved the 
Veteran's neurological symptoms and that, overall, his 
symptoms were much improved.  There is no evidence of a 
recurrence of neurological symptoms until January 24, 2005.  
There is no evidence of any type of spinal anklyosis or 
incapacitating episodes of intervertebral disk syndrome 
during the period from September 1, 2002 to January 23, 2005.

5.  Beginning January 24, 2005, the Veteran was shown to have 
again developed neurological abnormalities of the lower 
extremities but there was no evidence of any type of spinal 
ankylosis of or of incapacitating episodes of intervertebral 
disk syndrome lasting at least 6 weeks during any 12 month 
period during this time.  

6.  Beginning January 23, 2005, the current rating criteria 
applicable to disabilities of the spine, which permit 
separate ratings to be assigned for radiculopathy of the 
lower extremities, are more favorable to the Veteran than 
application of the previous rating criteria.  

7.  The Veteran underwent spinal surgery consisting of the 
removal of pedicle fixation at L3-4, exploration of 
arthrodesis at L3-4, lumbar decompression at L2 and L3, 
bilateral lateral fusion of L2 to L4, and pedicle fixation at 
L2, L3, and L4 bilaterally on July 11, 2005, which required a 
period of convalescence of approximately 3 months.  

8.  Beginning November 1, 2005, the Veteran continued to 
experience back pain, tenderness, and limited motion.  
However, there was no evidence of any type of ankylosis of 
the spine or of incapacitating episodes of intervertebral 
disk syndrome lasting 6 weeks or more during any 12 month 
period.

9.  At his VA examination on August 7, 2009, the Veteran was 
shown to have a tender superficial 24 cm scar on his lower 
thoracic spine. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the Veteran's DDD of the lumbar spine s/p 
excision of the L5-S1 disk and fusion were not met prior to 
November 2, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.71a, 5292, 5293 (2002).

2.  The criteria for an evaluation for 40 percent, but no 
higher, were met for the Veteran's DDD of the lumbar spine 
s/p excision of the L5-S1 disk and fusion for the period from 
November 2, 2001 to May 15, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.71a, 
5292, 5293 (2002).  

3.  The criteria for an evaluation in excess of 20 percent 
for the Veteran's DDD of the lumbar spine s/p excision of the 
L5-S1 disk and fusion were not met for the period from 
September 2, 2002 to January 23, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.71a, 
5292, 5293 (2002), diagnostic codes 5242, 5243 (2009).

4.  The criteria for an evaluation in excess of 20 percent 
for the orthopedic manifestations of the Veteran's DDD of the 
lumbar spine s/p excision of the L5-S1 disk and fusion were 
not met for the period from January 24, 2005 to July 10, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.71a, 5292, 5293 (2002), diagnostic 
codes 5242, 5243 (2009).

5.  The criteria for a TTE for convalescence were met for the 
period from July 11, 2005 to October 31, 2005.  38 C.F.R. § 
4.30 (2009) 

6.  The criteria for an evaluation in excess of 20 percent 
for the orthopedic manifestations of the Veteran's DDD of the 
lumbar spine s/p excision of the L5-S1 disk and fusion were 
not met for the period beginning November 1, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.71a, 5292, 5293 (2002), diagnostic codes 
5242, 5243 (2009).

7.  The criteria for a separate 10 percent evaluation for the 
Veteran's thoracic scar were met for the period beginning 
August 17, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, diagnostic code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

During the pendency of this appeal, Congress enacted the 
Veterans Claims and Assistance Act of 2000 (VCAA).  This Act 
imposes upon VA a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Pursuant to the requirements of the VCAA, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, and 
any medical or lay evidence, that is necessary to 
substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 
186-187 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that 38 C.F.R. § 3.159 was revised in part, effective May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  The 
third sentence of 38 C.F.R. § 3.159(b) (1), which stated that 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
was removed.  This amendment applies to all applications 
pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In March 2006, the Court of Appeals for Veteran's Claims 
decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
in which it held that VCAA notice requirements are applicable 
to all five elements of a service connection claim.  Thus, 
the Veteran must be notified that a disability rating and 
effective dates for the award of benefits will be assigned if 
service connection is awarded.  Id at 486.  

In this case, the Veteran was not given the notice prescribed 
by the VCAA prior to the initial adjudication of this claim, 
insofar as the VCAA had not yet been enacted.  However, in 
March 2002 the RO sent the Veteran a letter that explained 
what the evidence needed to show in order to establish the 
Veteran's entitlement to service connected compensation 
benefits and provided information about VA's duty to assist 
the Veteran in obtaining the evidence necessary to 
substantiate his claim.  The Veteran's claim for service 
connection for DDD of the lumbar spine was granted prior to 
this date.  However, his claim for a higher initial rating 
was readjudicated on several occasions, including in a May 
2002 SOC, a May 2005 SSOC, and an August 2009 SSOC.  

The Board notes that the Veteran's claims for a higher 
initial rating and earlier effective dates are downstream 
issues from his claim of entitlement to service connection 
for DDD of the lumbar spine.  In accordance with the Board's 
October 2001 decision that granted the Veteran service 
connection for DDD of the lumbar spine, the RO issued an 
April 2002 rating decision that implemented the Board's grant 
of service connection, assigned an effective date for service 
connection of January 19, 2005, and assigned a 20 percent 
disability rating for this disability.  The Veteran 
thereafter filed a notice of disagreement arguing that he 
should have received higher rating and an earlier effective 
date for this award.  In these types of circumstances, VA is 
not required to issue a new VCAA letter. See VAOPGCPREC 8-
2003 (Dec. 2003). In this precedential opinion, the General 
Counsel held that although VA is required to issue a 
Statement of the Case (SOC) if the downstream issue is not 
resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue. Id.  As previously 
noted, the Veteran was provided at least three SOCs and SSOCs 
that explained what the evidence needed to show in order for 
the Veteran to receive a higher initial rating for his DDD of 
the lumbar spine.   

The Veteran was also sent a letter in April 2008 that 
explained the manner whereby VA assigns disability ratings 
and effective dates.  As noted above, the Veteran's claim for 
a higher initial rating was subsequently readjudicated in an 
August 2009 SSOC, thereby curing any pre-decisional notice 
error with regard to this issue.

In addition to its duty to provide certain notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, private treatment 
records, social security administration (SSA) records, 
written statements that were submitted by the Veteran, a 
transcript of the Veteran's testimony at a February 1997 
hearing before a Member of the Board in connection with his 
appeal of the denial of service connection for his DDD of the 
lumbar spine, and lay statements that were submitted on 
behalf of the Veteran.  

The Board notes that in correspondence dated in August 2009 
the Veteran contended that various private treatment records 
that he previously identified were not made part of the 
claims file.  However, a review of the claims file reveals 
that treatment records from all of the medical providers that 
were identified by the Veteran in his August 2009 letter 
were, in fact, of record prior to the issuance of the most 
recent SSOC in August 2009.  While they were not referenced 
in the August 2009 SSOC, a review of the claims file 
indicates that these documents were, in fact, reviewed by the 
RO/AMC insofar as they were tabbed and labeled.   

The Veteran was also provided multiple VA examinations in 
connection with this claim.  The Board acknowledges the 
contention of the Veteran's representative that the most 
recent VA examination, dated in August 2009, was inadequate 
because 1) the report of examination does not specifically 
state that the Veteran's range of motion was tested using a 
goinometer, 2) it did not address whether the Veteran 
experienced incapacitating episodes of intervertebral disk 
syndrome, 3) it did not include contemporaneous radiological 
studies, and 4) it did not address whether the Veteran has a 
separate disability of the sacral spine.  

The Board reviewed the August 2009 examination and finds that 
it is adequate for rating purposes.  With respect to the 
first contention made by the Veteran's representative, the 
Board notes that a presumption of regularity applies to the 
actions of public officials and that neither the Veteran nor 
his representative submitted any evidence that tended to show 
that the examination of the Veteran was not conducted 
according to VA's standards and procedures.  See, e.g., 
Hilkert v. West, 12 Vet. App. 145, 151 (1999).  With respect 
to the second contention that was made by the Veteran's 
representative, the Board notes that the report of 
examination indicated that the Veteran reported that he 
experienced 3 episodes of intervertebral disk syndrome that 
required bed rest prescribed by a physician.  While the 
report did not detail the length of each of these episodes, 
it indicated that the Veteran reported that he missed 
approximately 8 days of work due to his back disability.  
Thus, it is reasonable to conclude that his incapacitating 
episodes lasted, at most, approximately 8 days.  Therefore, 
the examination is adequate to assess whether the Veteran 
would be entitled to a higher rating under the alternative 
criteria for rating intervertebral disk syndrome based upon 
incapacitating episodes that was in effect beginning on 
September 23, 2002.  

With regard to the third contention advanced by the Veteran's 
representative, the examiner indicated that she reviewed a 
magnetic resonance imagining (MRI) report dated in April 2006 
and an x-ray of the lumbosacral spine dated in October 2008.  
Both of these radiological studies were performed subsequent 
to the Veteran's most recent spinal surgery, which occurred 
in July 2005.  The report of examination does not indicate 
that the either the examiner or the physician who reviewed 
and co-signed the report believed that additional studies 
were necessary in order to adequately assess the severity of 
the Veteran's spinal disability.  There is no general 
requirement that either an MRI or an x-ray be performed in 
conjunction with a VA examination.  In this case, the Board's 
September 2006 remand instructions required only that "all 
indicated tests and studies be performed."  Insofar as the 
examiner did not consider a new MRI or x-ray to be indicated 
in order for her to accurately complete her report, these 
studies did not need to be performed.  

Finally, with regard to the Veteran's contention that the 
examiner was required to separately assess the Veteran's 
sacral spine, the Board notes that the examination report 
adequately addresses all of the Veteran's complaints 
regarding his low back.  Neither the current rating criteria 
applicable to spinal disabilities nor the rating criteria in 
effect prior to September 26, 2003 provide for separate 
evaluations of the thoracolumbar spine and the sacral spine.  
Furthermore, the examiner noted the location of the Veteran's 
current DDD as encompassing the disk space at L5-S1, which 
refers to the lumbosacral joint, and there is no way to 
separately allocate symptoms referable to a single diseased 
joint to two different areas of the spine.  

The Board finds that VA satisfied its obligations pursuant to 
the VCAA.  Furthermore, the Board finds that VA substantially 
complied with the instructions that were set forth in its 
September 2006 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

II.  Initial Rating

In this case, the 20 percent disability rating assigned for 
the Veteran's DDD of the lumbar spine was arrived at by the 
RO by subtracting 20 percent, which the RO determined 
represented the severity of the Veteran's spinal disability 
prior to the aggravation thereof during the Veteran's second 
period of service, from 40 percent, which the RO determined 
represented the Veteran's then-current level of disability.  
The Veteran contends that his preexisting spinal disability 
was less than 20 percent disabling and that his symptoms 
after service were more than 40 percent disabling.  

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, VA's General Counsel held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the Veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2008).  Prior to the effective date of the change in the 
regulation, the Board may apply only the original version of 
the regulation. VAOPGCPREC 3-2000. 

The Veteran's DDD of the lumbar spine is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Pursuant to Diagnostic Code 5243, this disability is 
evaluated either by utilizing the general rating formula for 
diseases and injuries of the spine or with reference to 
incapacitating episodes, whichever method results in a higher 
evaluation.  

Pursuant to the general rating formula for the spine, an 
evaluation of 20 percent is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but  not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 30 
percent is assigned for forward flexion of the cervical spine 
15 degrees or less or ankylosis of the entire cervical spine.  
An evaluation of 40 percent is assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  The 
above rating criteria apply with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

Pursuant to the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, an evaluation of 
20 percent is assigned where there are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the previous 12 months.  An evaluation of 
40 percent is assigned where there are incapacitating episode 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  An evaluation of 60 percent 
is assigned where there is incapacitating episodes having a 
total duration of at least 6 weeks during the last 12 months.  
For purposes of applying these criteria an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Prior to September 26, 2003, the Veteran's DDD of the lumbar 
spine was evaluated pursuant to 38 C.F.R. § 4.71a, diagnostic 
code 5292 (2002), which provided a 20 percent evaluation for 
moderate limitation or motion of the lumbar spine and a 40 
percent evaluation for severe limitation of motion of the 
lumbar spine.  Under the alternate criteria for 
intervertebral disk syndrome, a 20 percent evaluation was 
assigned for moderate recurring attacks, a 40 percent 
evaluation was assigned for severe recurring attacks with 
intermittent relief, and a 60 percent evaluation was assigned 
for pronounced intervertebral disk syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Diagnostic code 5293.  The alternative rating criteria 
applicable to intervertebral disk syndrome changed to those 
which are currently used effective September 23, 2002.

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 
205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Also, pursuant to 38 C.F.R. § 4.30, a temporary total 
disability evaluation is assigned when it is established by a 
hospital discharge report or outpatient release that the 
criteria for a TTE for convalescence is warranted.  Such a 
rating is warranted when a service connected disability 
resulted in surgery that a) necessitated at least one month 
of convalescence, b) resulted in severe postoperative 
residuals, or where the service connected disability resulted 
in one or more major joints being immobilized by a cast.  Id.  
These ratings are effective the date of hospital admission or 
outpatient treatment and continued for a period of 1 to 3 
months from the date of the first day of the month following 
such hospital discharge or outpatient release.  Id. 

Furthermore, currently a Veteran whose claim was pending 
prior to the revision of the rating criteria applicable to 
scars in 2008 may receive a 10 percent rating for a 
superficial scar other than on the head, face, or neck, if it 
is either at least 144 square inches in side, unstable, or 
painful on examination.  A higher rating is available when 
the scars cause limited motion. 38 C.F.R. § 4.118, diagnostic 
codes 7801-7804.  Prior to August 30, 2002, a 10 percent 
rating was also available for superficial scars that were 
tender and painful on objective examination.  Diagnostic code 
7804 (2002).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Private treatment records indicate that the Veteran underwent 
a right sided L5-S1 disk excision in December 1989 to address 
low back, right buttock, and right leg pain going down to the 
calf and sole of the foot.  On occasion, he had to leave work 
due to his pain.  Pain medications reduced but did not 
relieve his pain.  A CT scan showed a bulge of the annulus at 
L5-S1 symmetrical to the left.  The physician's assessment 
was a ruptured lumbar disk at L4-5, L5-S1 or a combination 
that was causing right sided neuropathy and pain.  A December 
1989 hospital discharge summary indicates that the Veteran 
had a ruptured lumbar disk at L5-S1 on the right and had a 
microsurgical diskectomy at that location.

A National Guard Report of Medical History dated in May 1990 
indicates that the Veteran then reported recurrent back pain 
and that he had a disk replaced in his lower back.  A Report 
of Medical Examination of the same date indicates that the 
Veteran was s/p a lumbar laminectomy and had neurological 
abnormalities in his right lower leg.  S/p laminectomy was 
listed as a disqualifying defect.  The Veteran was given a 
numeric designator of 2 for his lower extremities, indicating 
that he had a disability or defect that could limit some 
activities.  He was assigned a physical category of B, 
indicating no significant limitations.  A December 1990 
orthopedic consultation report noted that the Veteran 
complained of increased pain bending or lifting more than 10 
pounds and could not run or perform various other physical 
activities.  He designated the Veteran as nondeployable and 
recommended his release from active duty.  The Veteran 
indicated that his physical condition had not changed since 
his last physical examination on his separation physical 
report dated in March 1991.  

Later treatment records indicate that the Veteran reported 
that the December 1989 procedure went well and his pain 
gradually returned in or about March 1991 with no 
precipitating trauma.  Upon examination in September 1991, 
the Veteran was noted to have a pronounced 30 degree list to 
the left side and an antalgic gait.  His forward bending was 
limited to about 30 degrees.  His neurological examination 
was described as "basically normal."   

The Veteran underwent a right L5-S1 microsurgical 
hemilaminotomy, disk excision, and nuerolyisis of his right 
S1 nerve root in the fall of 1991.  The Veteran reported to 
the Social Security Administration (SSA) that after this 
surgery he was in constant severe pain and was unable to 
work.  

In March 1992 the Veteran told his private physician that he 
first injured his back in or about 1985 when he tried to push 
his car out of mud.  The Veteran reported that thereafter he 
experienced intermittent pain in the low back and legs which 
required medication, rest, and several hospitalizations 
involving traction and physical therapy.  In 1989 he again 
injured his back while trying to reach some wire at which 
time he felt an intense pain in his low back which radiated 
into his left leg.  As a result, he underwent surgical 
decompression.  He reported that thereafter his pain resolved 
until approximately 2 years later.  Upon examination he was 
tender in the paraspinous area on the left.  The impression 
was s/p disk excision times 2 with good resolution of right 
lower extremity pain and persistent paralumbar pain.  

In April 1992, the Veteran's physician indicated that the 
Veteran's lower back condition had greatly improved, but that 
he continued to have low back problems that predated his 
surgery.  He related that the Veteran was medically cleared 
to return to light duty at the end of March 1992.

In October 1992, the Veteran's neurologist wrote a letter 
indicating that the Veteran was chronically and permanently 
disabled due to his degenerated disk at L-5/S-1.  A SSA 
vocational analysis performed in October 1992 indicated that 
the Veteran was unable to return to his previous occupation 
of lineman, but could perform other sedentary or light work.

In November 1992 the Veteran's private physician noted that 
he developed a recurrent disk hernia on the right at L-5 to 
S-2 and that disk was thereafter excised.  This resolved his 
right leg pain but he continued to experience low back pain 
and had a continued list to the left side.  An MRI showed DDD 
at L4-L-5 and L5-S1 with no evidence of a recurrent disk 
hernia.  His physician noted that the Veteran had moderately 
good relief of his low back pain with the use of a lumbar 
orthomold brace.

In April 1993, the Veteran underwent internal stabilization 
of L4-L5-S1 with a Luque rectangle and sublaminal wires and a 
postereolateral fusion of L4-L5-S1 with a combination of an 
autologous and homologous iliac crest.  The indication for 
the procedure was intractable longstanding mechanical low 
back pain associated with DDD at L-4-L5 and L5-S1.  

In May 1993 the Veteran was granted SSA disability benefits 
due to his low back disability effective September 9, 1991.  
However, the decision indicates that the Veteran's low back 
disability was not considered permanent and was to be 
reassessed at 6 month intervals.  

A December 1993 Army National Guard periodic examination 
noted that the Veteran had lumbar spine abnormalities 
consisting of spondylothesis.

In April 1994 the Veteran again had back surgery due to 
intractable mechanical low back pain with pseudoarthritis at 
both L4-L5 and L5-S1.  The surgery was to remove the Luque 
rectangle and sublaminar wires at L4/L5/S1, perform pedicle 
fixation at L4/L5/S1, and perform posterolateral fusion at 
L4, L5, and S1.  

In December 1994 the Veteran reported that his pain was down 
to only 15 percent of what it was prior to his surgery and it 
was noted that he was now walking normally.  In May 1995 his 
physician related that the Veteran reported that his worst 
pain was now 4 out of 10 in severity and on his best day his 
pain was only about 10 percent of what it had been prior to 
the April 1994 surgery.

Physical therapy records from December 1995 document 
restricted range of motion of the trunk, with extension 
limited to one quarter of normal range, flexion limited to 
one third of normal range, side bending to the right limited 
to two thirds of normal range, side bending to the left 
limited to one third of normal range, and rotation 
bilaterally limited to one half of normal range.  The Veteran 
reported that he was always in severe pain that got worse 
with any activity.  He also complained of tenderness and 
tightness of the paraspinal muscles, but denied any numbness 
or tingling and sensation to light touch was intact at all 
extremities.  He was discharged from physical therapy in 
January 1996 with no significant change in his condition 
except for decreased tenderness and tightness of his 
paraspinal muscles.  

In January 1997, the Veteran obtained an opinion from a 
private physician regarding his back because his employer 
believed that he could return to work in a sedentary capacity 
but the Veteran believed that he remained totally disabled.  
The physician noted that the Veteran had a "failed back" 
and that in order to address his functional capacity it was 
necessary to determine whether he had a spinal fusion.  A 
whole body bone scan showed no definite evidence of 
pseudoarthrosis of the lumbar spine and minimal increased 
tracer uptake at the L4-S1 level which was thought to likely 
represent reactive bony changes.  A CT scan showed bony 
proliferation adjacent to the posterior fixation rods and 
bilateral pars defects at L5 with no evidence of bony fusion 
across the pars defects.  

In May 1997 the Veteran had another back surgery to remove 
certain hardware from his back and to determine whether he 
had a solid fusion.  The fusion was determined to be solid 
and some hardware was removed.  

The Veteran's spine was examined by VA in March 1998.  The 
examiner noted the Veteran's history of his back disability, 
including his prior surgeries.  The Veteran reported that 
between 1987 and 1988 he experienced a gradual increase in 
his back pain with no history of trauma.  In 1989 and 1990 he 
began experiencing problems in his right leg.  He was treated 
with 2 diskectomies, which improved the symptoms pertaining 
to his right leg but did not alleviate his low back pain.  In 
1993, he had a fusion from L4 to S1.  This temporarily helped 
with his back pain, but it thereafter became worse.  In 1997 
he had another surgery to remove hardware in his back but 
this did not alleviate his low back pain.  He reported that 
he experienced daily pain, which he treated with Percocet 
(oxycodone and acetaminophen) and Tylenol (acetaminophen). He 
reported that he used a torso brace 3 to 4 times per week for 
severe pain.  He did not report any leg pain or bladder or 
bowel problems.  

Upon examination, the Veteran was noted to walk with a slow 
gait and a shift to the left.  He could achieve 40 degrees of 
flexion, 30 degrees of side bending bilaterally, and 40 
degrees of rotation with pain throughout his range of motion 
of his spine.  He had pain to palpation of the spinal and 
paraspinal muscles and a minor fascial defect at the 
lumbosacral junction. He also had atrophy of the paraspinal 
muscles.  He had full strength in his lower extremities.  He 
had negative straight leg raises bilaterally and a 1+ reflex 
at the knee and ankle bilaterally.  His femoral nerve stretch 
test was normal.

X-rays showed some retained hardware at L5 and S1 consistent 
with a pedicle screw fixation.  The Veteran had diffuse 
degenerative changes between L4 and S1 that were most 
pronounced on the posterior elements.  He did not appear to 
have an intact fusion mass as there appeared to be some break 
down in the fusion mass between L4 and L5 but the examiner 
noted that this was difficult to asses.  The Veteran had 
minor degenerative changes between L1 and L5 and decreased 
disk height between T12 and L1.  

The examiner concluded that the Veteran had "failed back 
syndrome" with multiple operations.  His nerve impingement 
symptoms had resolved.  He continued to experience 
degenerative changes to his spine.  His fusion mass seemed 
almost complete with a minor breakdown at L4-L5 but there did 
not appear to be any psuedoarthrosis between L4 and S1.  The 
examiner opined that prior to the Veteran's second period of 
service he began having DDD and degenerative joint disease 
(DJD) of the lumbar spine and that his symptoms got worse 
during his service.   

In 1999 the Veteran was privately assessed regarding his work 
ability.  At that time the Veteran rated his low back pain as 
7out of 10 in intensity, improving to 5 out of 10 on his best 
days and worsening to 10 out of 10 on his worst days.  Range 
of motion of the spine showed full movement in all 
directions, and muscle strength was 5/5 except left hip 
flexion, which was graded 4+/5.  His posture had a right 
lateral shift.  The Veteran complained of increased pain with 
repeated forward bending.  The Veteran complained of soreness 
for 2 days after testing.  The examiner recommended that the 
Veteran be referred to vocational rehabilitation to assist 
him to return to work in a job classified as "light" by the 
department of labor and that he be referred to a 
multidisciplinary pain management program.  

The Veteran's spine was also reexamined by VA in September 
1999.  At that time he reported that the onset on his pain 
was after an accident in 1989.  He reported that he saw a 
physician who diagnosed a herniated disk and that he 
underwent a lumbosacral laminectomy.  He reported that he 
injured his back again in 1990 while on active duty and that 
he treated his back pain with Lorcet (hydrocodone and 
acetaminophen). He reported that he had spinal surgeries in 
1989, 1991, 1994, and 1997.  He was unemployed at the time of 
the examination.  

Upon examination, there was moderate palpation of the 
lumbosacral spine at L4-5 and L3-4.  There was no evidence of 
any muscle spasm or fasciculation of the lumbosacral spinal 
muscles.  Active range of motion of the lumbosacral spine was 
20 degrees of flexion, 20 degrees of extension, and 20 
degrees of lateral flexion.  His gait was nonantalgic without 
the use of any assistive device and there was no limp.  The 
assessment was low back pain with the only focal findings 
being decreased active range of motion of the lumbosacral 
spine in all planes.  

In November 2001, the Veteran reported that he was in a car 
accident in April of that year in which he totaled a Dodge 
Van.  After the accident, he experienced constant moderate, 
sharp, stabbing pain on the left side of his mid-back and 
constant extreme sharp pain on the left side of his low back.  
The range of motion of his lumbosacral spine was markedly 
reduced with pain, especially as to lumbar extension, 
flexion, and right and left flexion.  However, the actual 
ranges of motion that the Veteran could achieve were not 
given.  Some muscle spasm and tenderness was noted. 

A 2001 radiological study showed the Veteran had marked loss 
of disk height with anterior and posterior bulging of the 
disk at L3-L4.  There was also bilateral facet arthropathy 
and severe bilateral recess stenosis.  A November 2001 
electromyography (EMG) was normal, and a neuro-selective 
current perception threshold (CPT) study showed profound 
sensory loss at certain frequencies bilaterally.  
Decompression and fusion at the L3/4 level was recommended.  
The Veteran was advised not to engage in work activities that 
involved repetitive bending, lifting, twisting, or turning.  

In March 2002 the Veteran reported buttock and proximal leg 
numbness and tingling.  Surgery was again recommended, and 
the Veteran had the surgery in May 2002.  The procedure 
involved lumber decompression at L3-L4, bilateral lateral 
fusion at L3-L4, bilateral pedicle fixation at L3-L4, a left 
posterior iliac crest graft, fusion, and removal of hardware 
in the lumbar spine.  At that time he was diagnosed with 
degenerative spondylolisthesis, L3 on 4, with segmental 
lumbar instability and segmental lumbar stenosis.  In June 
2002 he was provided with an electrical stimulation device to 
augment the fusion.  In October 2002 he reported that he was 
doing "extremely well" and was "95 percent improved" from 
his condition prior to the surgery.  

In July 2002, the Veteran had no radicular pain and his 
neurologic function was normal.  By September 2002 he was 
able to walk 1 to 2 miles per day without any discomfort.  
Motor strength in the lower extremities was normal and his 
reflexes were 2+ symmetrically.  In October 2002 the Veteran 
reported that he was "95 percent improved" from his 
condition prior to surgery.  

The Veteran's spine was reexamined by VA on January 24, 2005.  
The examiner observed that it appeared that every time the 
Veteran had back surgery his back disability got worse.  The 
examiner noted the Veteran took narcotic pain relievers and 
had epidural injections.  The Veteran did not find physical 
therapy or assistive devices to be helpful.  His low back 
pain did not radiate, but did affect his ability to walk.  
The Veteran used a cane to avoid putting weight on his right 
leg.  He did not have any incapacitating episodes of 
ntervertebral disk syndrome within the last 12 months, 
insofar as he was noted not to have experienced any symptoms 
of intervertebral disk syndrome.  The Veteran reported flare 
ups of pain "all the time" that were associated with either 
standing or sitting for too long.  He could not perform any 
lifting activities or general work.  He was employed as a 
school teacher but reported that he had difficulty performing 
his job functions due to the constant and intense nature of 
his back pain.

The range of motion of the Veteran's lumbar spine was forward 
flexion to 25 degrees, with pain in the last 5 degrees; 
extension to 10 degrees, with pain in the last 5 degrees; and 
lateral flexion and lateral rotation were both to 10 degrees 
with pain in the last 5 degrees.  There were no additional 
limitations after repetitive use.  There was tenderness and 
spasm in the paraspinal muscles of the lumbar spine.  The 
Veteran had a prominent straight leg raising sign on the left 
and both Achilles reflexes were absent.  The Veteran's spine 
was curved to the left.

An MRI of the spine from 2001 was noted to show marked 
degenerative disease of the spine with facet arthropathy and 
severe lateral recess stenosis and disk canal stenosis at L3 
and L4.  The examiner's impression was low back pain due to a 
combination of facet arthropathy, severe lateral recess 
stenosis plus relative canal stenosis at the L3-L4 and 
bilateral S1 radiculopathy due to the same and also due to 
the compression of the S1 root bilaterally more widely by the 
lateral recess stenosis.  

Based on the radicular findings set forth in this examination 
the Veteran was granted separate evaluations for his 
bilateral radiculopathy of the lower extremities effective 
the date of the examination.  He was granted a separate 20 
percent evaluation for his right lower extremity and a 
separate 10 percent evaluation for his left lower extremity.

Private medical records from 2004 and 2005 indicate that the 
Veteran complained of low back pain and muscle spasm during 
this time period.  On July 11, 2005 the Veteran had another 
surgery that consisted of removal of pedicle fixation at L3-
L4, exploration of arthrodesis at L3-L4, lumbar decompression 
at L2 and L3, bilateral lateral fusion L2 to L4, and pedicle 
fixation of L2, L3, and L4 bilaterally.  The diagnoses at the 
time were degenerative spondylothesis of L2 on L3 with 
segmental lumbar instability, multilevel lumbar stenosis, and 
remove fusion L4 to S1 not common, not instrumented.  

After his surgery the Veteran received follow up care through 
October 2005.  A treatment note from August 2005 indicated 
that the Veteran needed to remain out of work for the next 
six weeks.  A treatment note from October 4, 2005 indicated 
that the Veteran had some left-sided pain that was constant 
but fairly low-level and that it did not require any 
significant narcotic analgesics.  His motor strength was 
normal and he was able to easily get up and down and was 
ambulating well.  X-rays were interpreted as showing a solid 
fusion.  His physician approved weaning the Veteran out of 
his brace and recommended continuing with electrical 
stimulation for another month and physical therapy.  The 
Veteran was anxious to get back to work.  The Veteran did not 
attend subsequent appointments with this provider.  

In 2006, the Veteran complained of radicular symptoms.  A May 
2006 MRI showed mild DDD of L5-S1 with no obvious compression 
or displaced fractures of the lumbar spine.

Private treatment records from 2007 and 2008 show continued 
complaints of pain in the lower lumbar region, which the 
Veteran rated as 10 out of 10 in severity.  The Veteran 
reported that the pain was continuous but varied in 
intensity.  He reported that it was worsening and that it 
radiated to both hips.  His pain was worse with activity.  
The Veteran was noted to have moderate point tenderness in 
the lumbar area of the right side facet joints L3, right L4, 
right L5, left L3, left L4, and left L5. There was no 
kyphosis, lordosis, or scoliosis.  Lumbar extension and 
lumbar rotation were assessed as moderately restricted, but 
the actual degrees of extension and rotation that could be 
achieved by the Veteran were not given.  Lumbar x-rays showed 
a posterior fusion with instrumentation at L3-L5.  He was 
diagnosed with facet syndrome and sacroilitis. 

In July 2009, the Veteran reported to his doctor that his low 
back symptoms were worsening.  He assessed his low back pain 
as 4 out of 10 in severity.   

His back was reexamined by VA on August 7, 2009.  The Veteran 
then reported that he injured his back in 1989 which caused 
tingling and pain, and that he had surgery in 1990.  He did 
"better" after surgery and returned to work.  He reinjured 
his back in service.  The Veteran reported severe constant 
aching in his low back with stabbing pain upon motion.  He 
reported three incapacitating episodes in which a physician 
prescribed bed rest within the prior year.  He treated his 
back pain with steroid injections, a topical lidocaine patch, 
Voltaren (diclofenac), and Vicodin (acetaminophen and 
hydrocodone).  These medications reduced but did not 
eliminate his back pain.  The Veteran reported that he 
experienced flare ups approximately 4 times per month, 
precipitated by overuse, each lasting approximately 2 days.  
During flare ups, his back pain was more severe and he stayed 
in bed or a chair.  The Veteran reported experiencing pain, 
muscle tightness in his legs, muscle spasm, and erectile 
dysfunction.  He reported that he could walk for 15 minutes 
or about one quarter of a mile.  He did not use any assistive 
devices but was unsteady.

The Veteran reported that he worked full time as a teacher 
and missed approximately 8 days of work over the past year 
due to his back pain.  He reported that his pain reduced his 
ability to concentrate.  He was assigned alternate duties 
that reduced the amount of time that he was required to 
stand.  He previously did electrical work but had to change 
careers due to his back pain.  The examiner reported that the 
Veteran's back pain significantly limited his ability to do 
chores and to exercise and moderately limited his ability to 
shop, drive, and dress.  

The Veteran was noted to have a slightly flexed posture with 
a normal alignment of the head.  He walked with his toes 
pointed and his knees slightly flexed.  He was not wearing a 
back brace.  He frequently changed position during the 
examination.  He had a surgical scar on his lower thoracic 
spine that was healthy without depression or adherence and 
which measured 24 cm by .7 cm.  There was tenderness in the 
area of the scar.  

The Veteran could flex his spine from 0 to 45 degrees, extend 
from 0 to 25 degrees, laterally flex from 0 to 15 degrees, 
laterally rotate left from 0 to 15 degrees, and laterally 
rotate right from 0 to 10 degrees.  After three repetitions, 
the Veteran could achieve 0 to 35 degrees of flexion, 0 to 20 
degrees of extension, and 0 to 5 degrees of lateral rotation 
bilaterally.  The additional limitation of motion was due to 
pain.  

There was no abnormal curvature of the spine or ankylosis, 
although the examiner noted that the Veteran's back 
disability caused his abnormal gait.  His sensory exam was 
normal and his motor strength was normal except for decreased 
strength with flexion of the left hip and flexion and 
extension of the left knee.  

In a written statement dated in April 1995 the Veteran 
related that he was still recovering from back surgery when 
his unit was activated during Operation Desert Shield.  He 
informed his supervisors of his medical condition.  While 
undergoing training, his back got worse.  The Veteran 
contended that as a result of this he was totally disabled 
since September 1991.  In his May 1995 NOD and his July 1995 
substantive appeal, the Veteran reiterated essentially the 
same information.  

At his hearing regarding his service connection claim, the 
Veteran acknowledged that he experienced back problems prior 
to his second period of service and that he had back surgery 
in December 1989.  After his surgery, he was able to return 
to work but was performing light duty.  After his National 
Guard unit's period of mobilization ended he returned to work 
doing light duty.  A few months later he stopped working due 
to his back pain and has his second back surgery.

In a written statement dated in August 2004 the Veteran 
claimed that he is in constant, severe pain due to his back 
disability which has caused his quality of life to 
significantly deteriorate.  

In a written statement dated in August 2006 the Veteran noted 
that he was still recovering from his prior back surgery when 
his National Guard unit was activated.  He believes that he 
should have been discharged upon activation due to his back 
disability but that he was not and that this caused his 
current back problems.  He reported that he is in constant 
severe pain.  

The Veteran's wife submitted a statement dated in December 
2006 indicating that her husband is in constant pain, cannot 
sleep at night, and is unable to live a normal life.  

A coworker submitted a statement dated in December 2006 
indicating that the Veteran is in constant pain at work and 
is barely able to stand up straight.  A former coworker from 
the National Guard submitted a statement indicating that the 
Veteran told him that the Veteran aggravated his back during 
his service and that he was out of work for several years.  

	A.  Preexisting Level of Disability

As noted above, the Veteran contends that his low back 
disability was less than 20 percent disabling prior to his 
second period of service, during which he aggravated his back 
disability.  He did not have a back disability during his 
first period of service.  The Veteran contends that all of 
his current symptoms are attributable to the in service 
aggravation of his back problems. 

As discussed above, the Veteran injured his back in 1989, and 
thereafter experienced symptoms including low back pain that 
radiated to the right buttock, leg, and foot.  This pain was 
at times so severe the Veteran was unable to work, and 
necessitated surgical repair of a ruptured disk.  Thereafter, 
the Veteran returned to work but remained on limited duty at 
the time his National Guard unit was called up.  At his 
entrance examination he reported continued recurrent low back 
pain and he had neurological abnormalities in his right lower 
leg.  These symptoms are consistent with moderate recurring 
attacks of intervertebral disk syndrome.  Moderate, recurrent 
attacks of intervertebral disk syndrome were considered 20 
percent disabling pursuant to the rating criteria in effect 
prior to September 23, 2002, when the criteria applicable to 
rating intervertebral disk syndrome were changed.  However, 
as discussed above, the new criteria cannot be applied to the 
Veteran's disability prior to the effective date of the 
regulatory change.

	B.  The Period Prior to November 2, 2001.   

The Veteran's low back disability was evaluated as severe 
intervertebral disk syndrome by the RO, which is productive 
of a 40 percent disability rating (reduced by 20 percent due 
to the Veteran's level of preexisting disability).  Prior to 
the regulatory changes in September 2002 and September 2003, 
the only spinal disabilities that were considered more than 
40 percent disabling were ankylosis of the lumbar spine, 
ankylosis of the entire spine, and pronounced intervertebral 
disk syndrome.  Pronounced intervertebral disk syndrome was 
defined as involving persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disk with 
little intermittent relief.  

The evidence does not show that the Veteran ever experienced 
any type of ankylosis.  Treatment records from 1995 through 
2001 fail to show persistent neuropathy, muscle spasm, or 
other abnormal neurological findings attributable to the 
Veteran's low back disability.  Physical therapy records from 
1995 specifically note that that Veteran denied numbness or 
tingling and that his sensation to touch was intact in all 
extremities.  At his 1998 VA examination, the Veteran's knee 
and ankle reflexes were hypoactive, but his femoral nerve 
stretch test and his straight leg raise tests were normal.  
The examiner did not diagnose any type of radiculopathy, and 
concluded that the nerve impingement symptoms that the 
Veteran reported experiencing in the past had resolved.  
There were no neurological findings noted at the 1999 VA 
examination.  

Insofar as the objective findings are not consistent with 
pronounced intervertebral disk syndrome and there was no 
evidence of ankylosis during this period, there is no basis 
to assign a higher rating.  Rather, the Veteran's symptoms 
were consistent with severe intervertebral disk syndrome, 
which merits a 40 percent rating.  In the case of this 
Veteran, that 40 percent rating is reduced by the 20 percent 
preexisting level of disability, yielding a 20 percent 
rating.

	C.  The Period from November 2, 2001 to May 15, 2002

Treatment records show that the Veteran's low back symptoms 
increased in severity after a car accident that he reported 
occurred in April 2001.  The first treatment record showing 
the increased severity is dated November 2, 2001.  That 
treatment records documents complaints of muscle spasm and 
CPT documented profound sensory loss at various frequencies.  
In March 2002, the Veteran reported numbness and tingling in 
his buttocks and legs.  These symptoms are consistent with 
pronounced intervertebral disk syndrome, as described above.  
Under the then-applicable rating criteria, profound 
intervertebral disk syndrome was considered 60 percent 
disabling.  Less the Veteran's preexisting 20 level of 
disability, this yields a 40 percent rating for this period. 

The Veteran had surgery on May 16, 2001 and was assigned a 
TTE for convalescence until September 1, 2002.  That period 
is not part of this appeal.



	D.  The period from September 2, 2002 to January 23, 
2005

The evidence does not show that the Veteran's low back 
disability was more than 40 percent disabling (less 20 
percent for his preexisting level of disability) during the 
period from September 2, 2002 to July 11, 2005.  A July 2002 
post-surgical treatment record indicated that the May 2002 
surgery had corrected the Veteran's radicular pain and 
neurological abnormalities.  A September 2002 treatment note 
indicated that the Veteran reported being able to walk 1 to 2 
miles a day without any discomfort and that he felt "95 
percent improved" since the surgery.  His reflexes and motor 
strength in his lower extremities were then normal.  There is 
no evidence of abnormal neurological signs or any of the 
other criteria that are necessary to show profound 
intervertebral disk syndrome during this period.  

The new rating criteria for intervertebral disk syndrome 
effective September 23, 2002 are not more favorable to the 
Veteran because application of those criteria require 
evidence of periods of incapacitation requiring physician 
prescribed bed rest.  An evaluation higher than 40 percent 
(prior to application of a reduction of 20 percent 
attributable to the Veteran's preexisting level of 
disability) required evidence of incapacitating episodes 
having a total duration of at least 6 weeks during a 12 month 
period.  There is no evidence of any incapacitating episodes 
this during this period.  

The revised rating criteria for disabilities of the spine 
effective September 26, 2003 are likewise not more favorable 
to the Veteran because a rating higher than 40 percent (prior 
to reduction by the amount of the Veteran's preexisting level 
of disability) requires unfavorable ankylosis of the 
throacolumbar spine or the entire spine or incapacitating 
episodes meeting the above described criteria.  There is no 
evidence that the Veteran had any type of ankylosis during 
this period or at any other time, nor did he meet the 
criteria for a higher rating under the alternative rating 
criteria applicable to rating intervertebral disk syndrome by 
virtue of the number and frequency incapacitating episodes.  



	E.  The Period from January 24, 2005 to July 11, 2005

The January 24, 2005 examination indicated that the Veteran 
had developed neurological abnormalities of his bilateral 
lower extremities.  As a result, the RO applied the new 
rating criteria applicable to rating back disabilities and 
assigned separate ratings for the Veteran's radiculopathy of 
each lower extremity.  This resulted in the Veteran receiving 
a 20 percent rating for the orthopedic manifestations of his 
low back disability (insofar as his limitation of motion was 
consistent with a 40 percent rating, from which his 20 
percent level of preexisting disability was subtracted), a 20 
percent rating for radiculopathy of his right lower 
extremity, and a 10 percent rating for radiculopathy of his 
left lower extremity, with a bilateral factor applying to the 
Veteran's radiculopathy of the lower extremities.  Applying 
the combined ratings table at 38 C.F.R. § 4.25, this yielded 
a combined 50 percent rating for all manifestations of the 
Veteran's back disability.  This is more favorable to the 
Veteran than application of the rating criteria previously in 
effect, which did not provide for separate ratings to be 
assigned for radiculopathy of the lower extremities.  Rather, 
neurological abnormalities of the lower extremities were 
considered part of the criteria for profound intervertebral 
disk syndrome, which was considered 60 percent disabling.  As 
discussed previously, after the Veteran's preexisting 20 
percent level of disability was subtracted, this would yield 
a total rating of 40 percent, which is less than the 
currently assigned 50 percent rating that has been in effect 
since January 24, 2005.  

Under the current rating criteria applicable to disabilities 
of the spine, a rating higher than 40 percent (prior to 
reduction by the level of the Veteran's pre-service 
disability) requires either ankylosis of the entire 
thoracolumbar spine or the entire spine, or incapacitating 
episodes of intervertebral disk syndrome requiring bed rest 
prescribed by a physician and treatment by a physician that 
lasted at least 6 weeks during the past 12 months.  There is 
no evidence that the Veteran had ankylosis of the spine at 
any time or that he experienced at least 6 weeks of 
incapacitating episodes of intervertebral disk syndrome as 
defined above at any time during this period.  The January 
24, 2005 examination specifically noted the absence of 
intervertebral disk symptoms, thereby indicating there were 
no incapacitating episodes thereof within the previous 12 
months.  

	F.  The Period from July 11, 2005 to October 31, 2005

The Veteran underwent surgery on July 11, 2005 that his 
treatment records showed required a period of convalescence 
of approximately 3 months.  Treatment records indicate that 
in August 2005 the Veteran's physician indicated that the 
Veteran needed to remain out of work for an additional six 
week period.  In October 2005, the Veteran was noted to be 
ambulating well and his pain was reduced and did not require 
significant narcotic pain relievers.  The Veteran was anxious 
to return to work.  The Veteran did not attend his next 
appointment and there are no further treatment records 
pertaining to his follow up care.  Pursuant to 38 C.F.R. § 
4.30, a TTE for convalescence is assigned from July 11, 2005 
to October 31, 2005.  There is no evidence that the Veteran 
required a longer period of convalescence.

	G.  The Period Beginning November 1, 2005  

After November 1, 2005, the Veteran's treatment records show 
continued radicular symptoms, which are separately rated as 
noted above, and continued back pain, tenderness, and limited 
motion.  There is no evidence of any type of spinal ankylosis 
and no evidence of incapacitating episodes of intervertebral 
disk syndrome lasting for at least 6 weeks during any 12 
month period.  No anklyosis of any kind was noted at the 
August 7, 2009 VA examination.  The Veteran reported 3 
incapacitating episodes of intervertebral disk syndrome.  
Although the duration of these episodes were not given, the 
Veteran reported missing only 8 days of work within the last 
year, which is inconsistent with incapacitating episodes 
lasting at least 6 weeks.  In any event, the Veteran's 
treatment records do not show that he was prescribed bed rest 
by a physician for at least 6 weeks during any 12 month 
period and there is no reason to believe that any these 
treatment records are incomplete.  While the Veteran reported 
that he stayed in bed or a chair due to flare ups of his back 
pain approximately 8 days per month, which amounts to 
approximately 96 days per year, there is no evidence that a 
physician actually prescribed bed rest during these episodes.  
Therefore, the Veteran's flare ups do not constitute 
incapacitating episodes of intervertebral disk syndrome.  
Moreover, the Veteran's report in this regard is inconsistent 
with his report that he missed only approximately 8 days of 
work during the prior 12 months due to his back pain.  There 
is no basis to grant a higher rating for the orthopedic 
manifestations of Veteran's back disability during this 
period.

	H.  Separate compensable rating for Scar

The VA examination dated August 7, 2009 documented that the 
Veteran had a 24 cm by .7cm tender surgical scar on his lower 
thoracic spine.  The scar was noted to be healthy and without 
depression or adherence.  Pursuant to 38 C.F.R. § 4.118, 
diagnostic code 7804 (2008) this meets the criteria for a 
separate 10 percent evaluation.  This is the highest 
available schedular rating for a superficial scar that is not 
on the head, face, or neck and does not cause limited motion.  
Application of the rating criteria in effect prior to the 
change to the rating criteria for skin disorders effective 
August 30, 2002 would not yield a rating higher than 10 
percent for the Veteran's scar.  The current rating criteria 
applicable to scars apply prospectively and are inapplicable 
to the Veteran's claim.  In any event, application the new 
rating criteria would also not yield a rating higher than 10 
percent for the Veteran's scar.  A separate 10 percent rating 
is granted effective August 7, 2009 because this is the first 
time the Veteran was shown to have a painful or tender scar 
associated with his back surgeries.

With respect to all of the above periods, the Board finds 
that the Veteran's symptoms did not present such an 
exceptional disability picture as to render the schedular 
rating inadequate at any time relevant to this appeal.  38 
C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 
115 (2008) (the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).  The rating criteria 
applicable to diseases and injuries of the spine specifically 
contemplate pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  Moreover, while the 
Veteran received several spinal surgeries, these surgeries 
took place over an approximately 20 year period, and some of 
the surgeries in any event took place before the effective 
date of service connection for his spinal disability.  These 
surgeries do not constitute frequent hospitalizations 
rendering the schedular rating for the Veteran's spinal 
disability inadequate.  The Board acknowledges that the 
Veteran was out of work, which the SSA determined was due to 
his back problems, for several years prior to returning to 
work as a teacher.  However, in this regard the Board notes 
that the SSA applies different criteria than VA, and, for 
instance, would not have apportioned the Veteran's symptoms 
between those that existed prior to service and the in 
service exacerbation thereof.  Rather, the SSA considered the 
functional effects of the Veteran's entire back disability.  
There is no evidence that the aggravation of the Veteran's 
symptoms alone caused him to be unable to work or that they 
markedly inferred with his employment during those periods 
when he was employed.  In any event, the issue of whether the 
aggravation of the Veteran's back disability caused his 
inability to work for several years is more properly 
addressed in connection with the Veteran unprocessed claim 
for TDIU.  

The Board further acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  The Board has done so with respect to all of the 
decisions made above and, where the evidence permitted, 
granted higher ratings.  In all other cases herein, the 
preponderance of the evidence was against the Veteran's 
claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  


ORDER

An initial rating in excess of 20 percent for DDD of the 
lumbar spine s/p excision of L5-S1 disk and fusion for the 
period prior to November 2, 2001 is denied.

A rating of 40 percent, but no higher, DDD of the lumbar 
spine s/p excision of L5-S1 disk and fusion, is granted for 
the period from November 2, 2001 to May 15, 2002, subject to 
the laws and regulations governing the award of monetary 
benefits.

A rating in excess of 20 percent for DDD of the lumbar spine 
s/p excision of L5-S1 disk and fusion for the period from 
September 2, 2002 to January 23, 2005 is denied.  

A rating in excess of 20 percent for the orthopedic 
manifestations of DDD of the lumbar spine s/p excision of L5-
S1 disk and fusion for the period of January 24, 2004 to July 
10, 2005 is denied.

A temporary total evaluation for convalescence is granted for 
the period of July 11, 2005 to October 31, 2005, subject to 
the laws and regulations governing the award of monetary 
benefits.

A rating in excess of 20 percent for the orthopedic 
manifestations of DDD of the lumbar spine s/p excision of L5-
S1 disk and fusion for the period beginning November 1, 2005 
is denied.

A separate 10 percent rating for the Veteran's surgical scar 
is granted effective August 7, 2009.  


REMAND

As explained in the introduction, the November 2001 NOD that 
was submitted by the Veteran indicated that the Veteran 
disagreed with the effective date that was assigned for 
service connection for his DDD of the lumbar spine.  The 
claims file does not indicate that any action was taken with 
respect to this claim and it is remanded for issuance of a 
statement of the case.  See 38 C.F.R. §§ 3.160(c), 19.26 
(2008). See also Manlincon, 12 Vet. App. at 240-241. 

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the Veteran and his representative 
that addresses the issue of the effective 
date for service connection for DDD of the 
lumbar spine.  The Veteran must be advised 
of the time limit in which he may file a 
substantive appeal. 38 C.F.R. § 20.302(b).  
To perfect the appeal, he must timely file 
a substantive appeal; otherwise the appeal 
should be closed without returning it to 
the Board. 

Thereafter, if the appeal is timely perfected, and if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


